Exhibit 10.1

CIVITAS SOLUTIONS, INC.

August 15, 2018

David M. Petersen

 

  Re:

Retirement Letter Agreement and Release

Dear David:

This letter agreement (this “Letter Agreement”) will confirm our understanding
with you regarding your retirement from Civitas Solutions, Inc. and its direct
and indirect subsidiaries (collectively, the “Company”).

1.  Retirement.    Your last day of work with the Company and your retirement
date will be September 30, 2018 (your “Retirement Date”). You will resign as
President, Redwood Operating Group, and you will execute such additional
documents as requested by the Company to evidence the foregoing. Your Retirement
Date will be the termination date of your employment for purposes of active
participation in and coverage under all benefit plans and programs sponsored by
or through the Company or its affiliates and will be a “Separation from Service”
within the meaning of Treas. Reg. §409A-1(h). Prior to the Retirement Date, your
employment shall continue to be governed in all respects by that certain
Employment Agreement by and between you and the Company dated September 17, 2014
(the “Employment Agreement”). In the event that you do not remain employed with
the Company through the Retirement Date, the termination of your employment
shall be governed exclusively by the Employment Agreement and not this Letter
Agreement, and this Letter Agreement shall have no further force or effect.

2.  Retirement Benefits.    In consideration for your execution of a general
release of claims as provided in paragraph 7 hereof, your continued compliance
with your post-termination obligations under the Employment Agreement, and the
other promises contained herein, following your Retirement Date, you will
receive the severance benefits described in Section 6(b) of the Employment
Agreement in accordance with all of the terms and conditions thereof. For
purposes of clarity, you are a “Specified Employee” (as defined under
Section 409A of the US Internal Revenue Code) and accordingly the severance
benefits described in Section 6(b) of the Employment Agreement may be delayed in
accordance with the requirements of Section 409A of the US Internal Revenue
Code.

3.  No Other Compensation or Benefits.    As of the Retirement Date, all salary
payments (except for any salary payment for accrued vacation or expense
reimbursement remaining unpaid for the period through the Retirement Date) will
stop. You acknowledge that other than as expressly set forth herein, the Company
will not, and has no obligation to, make any additional or future contributions
to your account maintained pursuant to the terms of the Executive Deferred
Compensation Plan. You acknowledge that, except as expressly provided in this
Letter Agreement or as otherwise required by applicable law, you will not
receive any additional compensation, severance or other benefits of any kind
following the Retirement Date.

 



--------------------------------------------------------------------------------

4.  Registration Rights Agreement.    As of January 1, 2019, you will no longer
be covered by and subject to the rights and obligations of that certain First
Amended and Restated Registration Rights Agreement dated as of October 1, 2015
between the Company, Vestar Capital Partners V, L.P. and the other parties
listed therein (the “Registration Rights Agreement”).

5.  Equity Treatment.    You acknowledge and agree that the awards granted to
you under the Company’s 2014 Omnibus Incentive Plan (the “Plan”) that currently
remain outstanding and subject to awards and are scheduled to vest prior to
December 31, 2018 are the following:

 

Grant Date

   Vest Date(s)    Type of Award   

# of shares that remain

subject to the Award

       

January 13, 2016

   12/3/18    Time-Based RSU    1,594        

January 13, 2016

   12/3/18    NQSO    2,172        

December 9, 2016

   12/6/18    Time-Based RSU    2,346        

December 9, 2016

   12/6/18    NQSO    3,054        

December 8, 2017

   12/8/18    Time-Based RSU    2,105        

December 8, 2017

   12/8/18    NQSO    2,886

Provided that you comply with the terms of this Agreement, you will continue to
have the opportunity to vest in all outstanding time-based restricted stock
units and non-qualified stock options under the Plan through December 31, 2018.
Your Retirement Date shall not constitute a “Termination of Employment” for
purposes of such awards, but such “Termination of Employment” will instead be
December 31, 2018. With respect to your outstanding Non-qualified stock options
under the Plan, and notwithstanding anything to the contrary in the applicable
grant agreements, you shall have until January 30, 2019 to exercise the
Non-qualified stock options granted on September 16, 2014 (the “2014 NQSO”) and
until March 1, 2019 to exercise any other awards that are vested at such time;
provided, however that in no event will any option be exercisable beyond the
stated term of such option as provided in the applicable grant agreement. In
addition, the vesting of performance restricted stock units issued to you shall
vest according to the agreements governing the performance restricted stock
units, and you will be entitled to any payment upon completion of the
performance periods as set forth in the award agreements.

6.  Release.    Any and all amounts payable and benefits or additional rights
contemplated by paragraph 2 and 5 hereof will only be payable if you deliver to
the Company and do not revoke a general release of claims in favor of the
Company in the form attached on Exhibit A hereto. Such release must be executed
and delivered (and no longer subject to revocation, if applicable) by you within
sixty (60) days following the Retirement Date.

 

2



--------------------------------------------------------------------------------

7.  Restrictive Covenants; Survival.    You hereby (a) reaffirm the rights and
obligations under Sections 7 through 10 of the Employment Agreement, and
(b) understand, acknowledge and agree that such rights and obligations will
survive your retirement from the Company and remain in full force and effect in
accordance with all of the terms and conditions thereof. While your obligations
under Sections 7 through 10 of the Employment Agreement remain in force, you may
request the written approval of the Board to serve as an officer, director,
agent or employee of another business enterprise. Notwithstanding the
restrictions set forth in Section 9 of the Employment Agreement, you may retain
your current Company-issued laptop, a copy of your contacts database and copies
of diaries, calendars and personal papers related to your terms and conditions
of employment, participation in employee benefits, expense reimbursements and
tax reporting and filing, provided, however that all Confidential Information is
removed from any device prior to your Retirement Date.

8.  Mutual Nondisparagement.    You hereby agree not to make false, disparaging
or defamatory statements in public or in private regarding the Company or its
officers, directors, employees, shareholders, agents or products at any time
following the Retirement Date. The Company hereby agrees that it will direct its
executive officers and directors, while employed by the Company or serving as a
director of the Company, not to make any false, disparaging or defamatory
statements in public or in private about you or otherwise disparage you in any
manner that is likely to be harmful to your business reputation. The foregoing
will not be violated by truthful statements in response to legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings), and the foregoing limitation on the Company’s executive officers
and directors will not be violated by statements that they in good faith believe
are necessary or appropriate to make in connection with performing their duties
and obligations to the Company.

9.  Governing Law.    This Letter Agreement will be governed by, and construed
under and in accordance with, the internal laws of the Commonwealth of
Massachusetts, without regard to the choice of law rules thereof.

10.  Tax Matters.    The Company may withhold from any and all amounts payable
under this Letter Agreement such federal, state, local or foreign taxes as may
be required to be withheld pursuant to any applicable law or regulation. The
intent of the parties is that payments and benefits contemplated under this
Letter Agreement either comply with, or be exempt from, the requirements of
Internal Revenue Code Section 409A. To the extent that the payments and benefits
contemplated by this Letter Agreement are not exempt from the requirements of
Internal Revenue Code Section 409A, this Letter Agreement is intended to comply
with the requirements of Internal Revenue Code Section 409A to the maximum
extent possible, and shall be limited, construed and interpreted in accordance
with such intent. You and the Company hereby agree that your retirement on the
Retirement Date will constitute a “separation from service” within the meaning
of Internal Revenue Code Section 409A.

11.  Entire Agreement.    Except as otherwise expressly provided herein, this
Letter Agreement and the exhibit attached hereto constitute the entire agreement
between you and the Company with respect to the subject matter hereof and
supersede any and all prior agreements or understandings between you and the
Company with respect to the subject matter hereof, whether written or oral
(including, without limitation, the Employment Agreement). This Letter

 

3



--------------------------------------------------------------------------------

Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, and their respective heirs, successors and assigns, provided that you
may not assign your rights or obligations hereunder. This Letter Agreement may
be amended or modified only by a written instrument executed by you and the
Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

4



--------------------------------------------------------------------------------

If this Letter Agreement accurately reflects your understanding as to the terms
and conditions of your retirement from the Company, please sign and date one
copy of this Letter Agreement in the space provided below and return the same to
me for the Company’s records.

Very truly yours,

 

  CIVITAS SOLUTIONS, INC. By:   /s/ Bruce F. Nardella Name:   Bruce F. Nardella
Title:   President and Chief Executive Officer

 

VESTAR CAPITAL PARTNERS V, LLP

(with respect to Paragraph 4 only)

By:   /s/ Chris Durbin Name:   Chris Durbin Title:   Managing Director

 

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my retirement from the Company, and I hereby confirm
my agreement to the same.

 

Dated:      August 15,   2018  

/s/ David M. Petersen

         David M. Petersen

Retirement Letter Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE BY DAVID M. PETERSEN

I, David M. Petersen, in consideration of and subject to the performance by
Civitas Solutions, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Retirement Letter Agreement by and between the Company and
me dated as of August     , 2018 (the “Agreement”), do hereby release and
forever discharge as of the date hereof the Company and its respective
affiliates, subsidiaries and direct or indirect parent entities and all present,
former and future directors, officers, agents, representatives, employees,
successors and assigns of the Company and/or its respective affiliates,
subsidiaries and direct or indirect parent entities (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
paragraph 2 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in paragraph 2 or 5 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive my retirement from the Company, I
knowingly and voluntarily (for myself, my heirs, executors, administrators and
assigns) release and forever discharge the Company and the other Released
Parties from any and all claims, suits, controversies, actions, causes of
action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date that this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, by reason of
any matter, cause, or thing whatsoever, from the beginning of my initial
dealings with the Company to the date of this General Release, and particularly,
but without limitation of the foregoing general terms, any claims arising from
or relating in any way to my employment relationship with the Company, the terms
and conditions of that employment relationship, and the termination of that
employment relationship (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act;

 

A-1



--------------------------------------------------------------------------------

or their state or local counterparts; or under any other federal, state or local
civil or human rights law, or under any other local, state, or federal law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or any other claim arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my retirement from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation reinstatement back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being require to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the severance or related benefits to which I am entitled under the Agreement
(including without limitation the severance benefits described in Section 6(b)
of the Employment Agreement by and between the Company and me dated
September 17, 2014), (ii) any right to vested benefits under any
Company-sponsored employee benefit plan in which I participated during my
employment; (iii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents, (iv) my rights as an equity holder of the Company or
its affiliates, or (v) any claims which by law cannot be waived in a private
agreement between employer and employee including, but not limited to, the right
to file a charge with, cooperate with or participate in an investigation
conducted or overseen by a governmental agency such as the Securities and
Exchange Commission, the Office of Inspector General or the Equal Employment
Opportunity Commission (collectively, the “Excluded Claims”). Nothing in this
Release is intended to prohibit or restrict your right to file a charge with, or
participate in a charge by, the Equal Employment Opportunity Commission;
provided, however, that you hereby waive the right to recover any monetary
damages or other relief against any Released Parties. Nothing in this Release or
paragraph 7 of the Agreement shall prohibit or restrict any party or their
respective attorneys from: (a) making any disclosure of relevant and necessary
information or documents in any action, investigation, or proceeding relating to
this Release, or as required by law or legal process, including with respect to
possible violations of law; (b) participating, cooperating, or testifying in any
action, investigation, or proceeding with, or

 

A-2



--------------------------------------------------------------------------------

providing information to, any governmental agency or legislative body, any
self-regulatory organization, and/or pursuant to the Sarbanes-Oxley Act; or
(c) accepting any U.S. Securities and Exchange Commission awards. In addition,
nothing in this Release prohibits or restricts you, the Company, or any Released
Parties from initiating communications with, or responding to any inquiry from,
any regulatory or supervisory authority regarding any good faith concerns about
possible violations of law or regulation. Pursuant to 18 U.S.C. § 1833(b), you
will not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret of the Company or its
subsidiaries or affiliates that (A) is made (x) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to your
attorney and (y) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. If you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose the trade secret to your attorney and use the trade secret information
in the court proceeding, if you file any document containing the trade secret
under seal, and do not disclose the trade secret, except pursuant to court
order. Nothing in this Release is intended to conflict with 18 U.S.C. § 1833(b)
or create liability for disclosures of trade secrets that are expressly allowed
by such section.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied other than the Excluded Claims. I expressly consent that this General
Release shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state or local statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. I acknowledge and agree that this waiver is an
essential and material term of this General Release and that without such waiver
the Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law.

7. Neither this General Release, nor the furnishing of the consideration for
this General Release, shall be deemed or construed at any time to be an
admission by the Company, any Released Party or myself of any improper or
unlawful conduct.

8. I agree that if I violate this General Release by suing the Company or the
other Released Parties related to any Claims, I will pay all reasonable costs
and expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees.

9. I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

 

A-3



--------------------------------------------------------------------------------

10. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

11. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1.

I HAVE READ IT CAREFULLY;

 

  2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO;

 

  5.

I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

 

  6.

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

  7.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

A-4



--------------------------------------------------------------------------------

 

  8.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:        DATED:       

David M. Petersen

     

 

A-5